Title: Notes on Debates, 27 March 1783
From: Madison, James
To: 


Thursday Mar. 27.
this day not noted in the Journal as in some other instances
Revenues taken up as reported Mar. 7.
The 5. paragraph in the report on Revenue havg. been judged not sufficiently explicit, and recommitted to be made more so, the following paragraph was recd. in its place viz “That it be further recommended to the several States, to establish for a term limited to 25. Years, and to appropriate” &c [to the word 2 Million of dollars annually]. “which proportions shall be fixed and equalized from time to time according to such rule as is or may be prescribed by the articles of Confederation: and in case the revenues so established and appropriated by any State shall at any time yield a sum exceeding its proportion, the excess shall be refunded to it, and in case the same shall be found to be defective the immediate deficiency shall be made good as soon as possible, and a future deficiency guarded against by an enlargement of the Revenues established provided that untill the rule of the confederation can be applied, the proportions of the 2,000,000 of dollars aforesaid, shall be as follows: viz … This amendment was accepted, a motion of Mr. Clark to restrain this apportionmt. in the first instance to the term of 2 years, being first negatived. He contended that a valuation of land would prob[ab]ly never take place, and that it was uncertain whether the rule of numbers wd. be substituted and therefore that the first apportionment might be continued throughout the 25 years, altho it must be founded on the present relative wealth of the States which would vary every year, in favor of those which are the least populous.
This reasoning was not denied, but it was thought that such a limitation might leave an interval in which no apportionment wd. exist, when a confusion would proceed, & that an apprehension of it would destroy public Credit.
A motion was made by Mr. Bland 2ded. by Mr. Lee to go back to the first part of the report & instead of the words “levy” an impost of 5 PerCt. to substitute the word “collect” an impost &c. It was urged in favor of this motion that the first word imported a Legislative idea, & the latter an executive only, and consequently the latter might be less obnoxious to the States. On the other side it was said that the States would be governed more by things than by terms; that if the meaning of both was the same, an alteration was unnecessary; that if not, as seemed to be the case, an alteration would be improper. It was particularly apprehended that if the term “collect” were to be used, the States might themselves fix the mode of collection; whereas it was indispensable that Congs. sd. have that power as well that it might be varied from time to time as circumstances or experience sd. dictate, as that a uniformity might be observed throughout the States. On the motion of Mr. Clarke the negative was voted by a large Majority there being 4 ays only.
On (8) parag: there was no argt. nor opposition
The (9) paragraph being considered by several as inaccurate in point of phraseology; a motion was made by Mr. Madison to postpone it to take into consideration the following towit “That in order to remove all objections against a retrospective application of the constitutional rule to the final apportionment on the several States, of the monies & supplies actually contributed in pursuance of requisitions of Congress, it be recommended to the States to enable the U. S. in Congs. assembd. to make such equitable abatements & alterations as the particular circumstances of the States from time to time during the war may require, and as will divide the burden of such actual contributions among them in proportion to their respective abilities at the period at which they were made.” On a question for striking out, the original paragraph was agreed to without opposition: On the question to insert the amendment of Mr. M, the votes of the States were 5 ays, 6 noes, viz N.H. no, Cont. no, N.J. no, Delr. no, Maryd. no, S.C. no. The rest ay.
On (10) paragraph relative to expences incurred by the States without the sanction of Congs. Mr. Clarke exclaimed agst. the unreasonbleness of burdening the Union with all the extravagant expenditures of particular States: and moved that it might be struck out of the Report. Mr. Helmsly 2ded. the motion. Mr. Madison said that the effects of rejecting this paragraph wd. be so extensive that a full consideration of it ought at least to preceede such a step, that the expences referred to in the paragraph were in part such as would have been previously sanctioned by Congs. if application cd. have been made; since similar ones had been so with respect to States within the vicinity of Congs. and therefore complaints of injustice would follow a refusal, that another part of the expences had been incurred in support of claims to the territory of which cessions were asked by Congs. and therefore these cd. not be expected, if the expences incident to them should be rejected; that it was probable if no previous assurance were given on this point, it would be made a condition by the States ceding, as the Cessions of territory would be made a condition by the States most anxious to obtain them; that by these mean[s] the whole plan would be either defeated, or the part thereof in question be ultimately forced on Congs. whilst they might with a good grace yield it in the first instance; not to mention that these unliquidated & unallowed claims would produce hereafter such contests & heats among the States as wd. probably destroy the plan even if it sd. be acceded to by the States without this paragraph.
Mr. Dyer was in favor of the paragraph. Mr. Rutledge opposed it as letting in a flood of claims which were founded on extravagant projects of the States.
Mr. Higgenson & Mr Ghorum were earnest in favor of it, remarking that the distance of Massachusetts from Congs. had denied a previous sanction to the Militia operations agst. General Burgoyne &c. The Penobscot expedition also had great weight with them.
Mr. Williamson was in favor of it.
Mr. Wilson said he had always considered this Country with respect to the war, as forming one community; and that the States which by their remoteness from Congs. had been obliged to incur expences for their defence without previous sanction, ought to be placed on the same footing with those which had obtained this security; but he could not agree to put them on a better which wd. be the case if their expences sd. be sanctioned in the lump: he proposed therefore that these expences sd. be limited to such as had been incurred in a necessary defence; and of which the object in each case sd. be approved by Congress:
Mr. Madison agreed that the expressions in the paragh: were very loose, & that it wd. be proper to make them as definite as the case wd. admit; he supposed however that all operations agst. the enemy within the limits assigned to the U. S. might be considered as defensive, & in that view the expedition agst. Penobscot might be so called. He observed that the term necessary left a discretion in the Judge as well as the term reasonable: and that it wd. be best perhaps for Congress to determine & declare that they wd. constitute a tribunal of impartial persons to decide on oath as to the propriety of claims of States not authorized heretofore by Congs. He sd. this wd. be a better security to the States & wd. be more satisfactory than the decisions of Congs., the members of wch. did not act on oath, & brought with them the spirit of advocates for their respective states rather than of impartial judges between them. He moved that the clause with Mr. Wilsons proposition be recommitted; which was agreed to without opposition.
(11& 12 paraghs.) Mr. Bland opposed it: said that the value of land was the best rule, and that at any rate no change sd. be attempted untill its practicability sd. be tried.
Mr. Madison thought the value of land, could never be justly or satisfactorily obtained; that it wd. ever be a source of contentions among the States, and that as a repetition of the valuation would be within the course of the 25. years, it wd. unless exchanged for a more simple rule mar the whole plan
Mr. Ghorum was in favr. of the paraghs. He represented in strong terms the inequality & clamors produced by valuations of land in the State of Mas: ts. & the probability of the evils being increased among the States themselves which were less tied together & more likely to be jealous of each other.
Mr. Williamson was in favr. of paraghs.
Mr. Wilson was strenuous in favor of it. sd. he was in Congs. when the article of Confederation directing a value of land was agreed to, that it was the effect of the impossibility of compromising the different ideas of the Eastern & Southern States as to the value of Slaves compared with the Whites, the alternative in question.
Mr. Clarke was in favor of it. He said that he was also in Congs. when this article was decided, that the Southern States wd. have agreed to numbers, in preference to the value of land if 1/2 their slaves only sd. be included: but that the Eastern States would not concur in that proportion.
It was agreed on all sides that instead of fixing the proportion by ages as the report proposed it would be best to fix the proportion in absolute numbers. With this view & that the blank might be filled up, the clause was recommitted.
